DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 9, 2022. 
In view of the Amendment, the drawing objection concerning reference numeral “1510”, the specification objections, and the rejection of claims 1-20 under 35 USC 112, as set forth in the Office Action dated 03/10/2022, are withdrawn.
Additional 35 USC 112 issues were added by the Amendment and the drawings objection with respect to labeling Figs. 2-7 as --Prior Art-- is maintained.
Claims 1-3, 7, 11-13, 17, and 19-20 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 12-13 of the Amendment, filed 06/09/2022, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The Examiner notes that the claims are intended to recite that the n modules are connected electrically in series and that USP No. 9,496,799 to Goetz et al. (cited of interest in the 03/10/2022 Office Action) teaches that modules can be connected electrically in series to form an electrical converter, but does not teach or suggest controlling the state of charge of each energy storage element so that the voltage contributions of the modules including the energy storage element are stepped down relative to each other according to powers of two. The rejections under 35 USC 102 and 103, as set forth in the 03/10/2022 Office Action of claims 1-9 and 11-20 have been withdrawn. 

Applicant's arguments filed 06/09/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive. Götz is applied for its teaching that a module pulse source can be used to generate induced electrical pulses in body tissue. The ‘982 patent claims that its energy storage elements are stepped down according to the powers of two. One of ordinary skill in the art would have recognized that the power converter of the ‘982 patent could be used as the pulse source for application of induced electrical pulses in the medical field in view of the teachings of Götz.

Drawings
Figures 2-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The Examiner notes that Figs. 2-7 are discussed in the Background of the Invention section of the patent application.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the inclusion of the connector “and” between 1st and 2nd item and the 2nd and 3rd item of a list is confusing. The Examiner suggests using a semicolon (;), instead of “, and” between “series connection” and “a bypass operation” in line 15. In lines 16-17, the comma (,) between “series connection” and “and an inverted operation” should be replaced with a semicolon (;).
Claim 1 recites the limitation "the operation" in line 24.  There is insufficient antecedent basis for this limitation in the claim as previously “an active normal operation”, “a bypass operation”, and “an inverted operation” is recited in the claim and it is unclear to which operation is being referred.
  Claim 1 recites the limitation "the active operation" in line 25.  There is insufficient antecedent basis for this limitation in the claim as previously “an active normal operation” is recited and it is unclear if that active normal operation or another active operation is being referenced.
	Since the antecedent basis of “the operation” and “the active operation” is indefinite, the inclusion of “thus” in line 26 is not understood.
	In claim 1, line 27, the recitation of “during period” is confusing as a word appears to be missing. Should it be --during a period--?
In claim 11, line 2, the recitation of “and configuration” is confusing as a word appears to be missing. Should it be --and a configuration-- or --and the configuration--?
Claims 2-10 and 12 are rejected because they depend from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 9-14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 20, and 29-37 of U.S. Patent No. 11,056,982 in view of Götz.
Claims 1 and 13 of the present application are encompassed or in conflict with claims 1 and 29 of the ‘982 patent, but differ from the claimed invention in that the output voltage of its modular power source is not connected to a stimulation coil for generating induced electrical pulses. However, Götz teaches that a module pulse source can be connect to a stimulation coil to generate induced electrical pulses in body tissue, as discussed above. Accordingly, one of ordinary skill in the art would have modified the power converter of the ‘982 patent to be connect to a stimulation coil to generate induced electrical pulses in view of the teachings of Götz.
Claims 9, 10-11, 12 (20), and 19 are encompassed and in conflict with claims 37, 1, 13, and 29, respectively of the ‘982 patent.

Claims 3, 7-8, 15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of U.S. Patent No. 11,056,982 in view of  Götz and Weyh. Claims 1 and 29 of the ‘982 patent in view of Götz differ from the claims of the instant invention in that they do not recite the limitations of the above-identified claims. However, Weyh, in a related art, teaches that those limitations were known to those skilled in the art prior to the effective filing date of the claimed invention. Accordingly, one of ordinary skill in the art would have modified the claims of the ‘982 patent to have those features for the reasons discussed above in paragraph 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792